On August 24,1995, the defendant was duly convicted in this Court of the crime of Count II: Violation of a Protective Order (Misdemeanor); it is therefore ordered, adjudged, and decreed that the said Mare Belmarez be punished by imprisonment in the Yellowstone County Detention Facility, in the City of Billings, Montana, for the term of six (6) months to run concurrently with Count I of this criminal cause. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Fifteen Dollars ($15.00) for this conviction pursuant to statute 46-18-236, MCA. The Clerk of District Court is hereby ordered to deliver the said sum of Fifteen Dollars ($15.00) to the Treasurer of this County. On August 24, 1995, the defendant was duly convicted in this Court of the crime of Count I: Attempt Mitigated Deliberate Homicide (Felony); it is therefore ordered, adjudged and decreed that the said defendant be punished by imprisonment in the Montana State Prison at Deer Lodge, Montana, for the term of Thirty (30) years. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, for 315 days. It is further ordered that because the defendant, while engaged in the commission of the offense of Attempt Mitigated Deliberate Homicide (Felony) knowingly used a firearm, to wit: a .22 caliber rifle; he is hereby sentenced to the term of five (5) years in the Montana State Prison under the authority of46-18-221, Montana Code Annotated. This term of imprisonment shall be served consecutively with the term imposed for the commission of the crime of Attempt Mitigated Deliberate Homicide (Felony) as charged in the Amended Information. It is further ordered that should the defendant be paroled, conditions shall apply as stated in the August 24,1995 judgment.
On May 23,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
It is the unanimous decision of the Sentence Review Division that the petition shall be dismissed without prejudice.
Done in open Court this 23rd day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal